SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and General Release (the “Agreement”) is made and
entered into as of the Effective Date of this Agreement, as set forth in
Paragraph 5(f) hereof, by and between Mark D. Wortley (“Employee”) and Skilled
Healthcare Group, Inc. (the “Company”), on behalf of itself individually and any
and all past and present parents, affiliates and subsidiary corporations.

WHEREAS, Employee is party to an employment agreement with the Company dated as
of December 27, 2005 (the “Employment Agreement”); and

WHEREAS, the Employee’s employment with the Company will terminate on June 30,
2009 (the “Termination Date”).

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
herein contained and for good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Company and Employee (individually, a “Party”,
collectively the “Parties”) hereby agree as follows:

1. Termination of Prior Agreements and Understandings. The Parties agree that,
except as expressly and specifically provided for herein, any prior agreements
and understandings between them, whether oral or written and of whatever nature,
including without limitation the Employment Agreement, are hereby canceled,
terminated and superseded by this Agreement and shall be null and void and of no
force and effect. In lieu of any compensation or benefits under the Employment
Agreement, the Parties agree that Employee shall be employed through the
Termination Date by the Company, and the Parties shall enter into an independent
contractor relationship pursuant to the Independent Contractor Agreement
attached hereto as Exhibit A.

2. Termination of Employment. Employee acknowledges that his employment and all
of his positions with the Company terminate on the Termination Date.

3. No Admissions. This Agreement does not constitute an admission by the
Employee, the Company or any of the other Company Releasees (as defined below)
of any violation of any contract or law, and the Employee, the Company and each
of the other Company Releasees expressly deny any such liability. This Agreement
may not be introduced in any action or proceeding by anyone for any purpose
except to evidence or to enforce its terms.

4. General Release by Employee.

a. In consideration of this Agreement, Employee hereby irrevocably and
unconditionally releases, waives and forever discharges the Company, its direct
and indirect parents, subsidiaries and affiliates, partnerships, successors and
assigns, and all of their past and present directors, members, partners,
contractors, distributors, officers, shareholders, consultants, agents,
representatives, attorneys, employees, employee benefit plans and plan
fiduciaries (collectively, the “Company Releasees”), individually and
collectively, from any and all actions, causes of action, claims, demands,
damages, rights, remedies and liabilities of whatsoever kind or character, in
law or equity, suspected or unsuspected, known or unknown, past or present, that
he has ever had, may now have, or may later assert against any of the Company
Releasees, whether or not arising out of or related to Employee’s employment by
or the performance of any services to or on behalf of the Company or the
termination of that employment and those services, from the beginning of time to
the Effective Date (hereinafter referred to as “Employee Claims”), including
without limitation: (i) any claims arising out of or related to any federal,
state and/or local labor or civil rights laws, as amended, including, without
limitation, the federal Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621, et seq.; Title VII of the Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; Equal Pay Act, as
amended, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the
Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans
with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act ,
31 U.S.C. § 3729 et seq.; the Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, as amended, 29 U.S.C.  § 2101 et seq. the Fair Labor Standards
Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the California
Fair Employment and Housing Act, as amended, Cal. Lab. Code § 12940 et seq.; the
California Equal Pay Law, as amended, Cal. Lab. Code §§ 1197.5(a),1199.5; the
Moore-Brown-Roberti Family Rights Act of 1991, as amended, Cal. Gov’t Code
§§12945.2, 19702.3; California Labor Code §§ 1101, 1102, California Labor Code
§§ 1102.5(a),(b); the California WARN Act, Cal. Lab. Code § 1400 et seq.; the
California False Claims Act, Cal. Gov’t Code § 12650 et seq.; the California
Corporate Criminal Liability Act, Cal. Penal Code § 387; or under the California
Labor Code, and any other state or local laws against discrimination; (ii) any
claims arising out of or related to any and all other federal, state or local
constitutions, statutes, rules or regulations, (iii) any claims arising out of
any contract, agreement or understanding, or (iv) any claims arising under any
common law right of any kind whatsoever, including, without limitation, any
claims for any kind of tortious conduct, promissory or equitable estoppel,
breach of the Company’s policies, rules, regulations, handbooks or manuals,
breach of implied contract or covenants of good faith, wrongful discharge or
dismissal, and/or failure to pay in whole or part any compensation, bonus,
incentive compensation, stock bonus or options, stock, overtime compensation,
severance pay or benefits of any kind whatsoever, including disability and
medical benefits, back pay, front pay or any compensatory, special or
consequential damages, punitive or liquidated damages, attorneys’ fees, costs,
disbursements or expenses. Notwithstanding the foregoing, Employee’s release
herein shall not affect Employee’s rights, if any (A) to receive the payments
and benefits provided by Section 3(c) or Section 4 of the Employment Agreement,
(B) to enforce the terms of this Agreement, or (C) under the Consolidated
Omnibus Budget Reconciliation Act of 1985.

b. The Employee further waives and relinquishes any rights and benefits which he
has or may have under California Civil Code § 1542 to the fullest extent that he
may lawfully waive all such rights and benefits pertaining to the subject matter
of this Agreement. Civil Code § 1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

The Employee acknowledges that he is aware that he may later discover facts in
addition to or different from those which he now knows or believes to be true
with respect to the subject matter of this Agreement, but it is his intention to
fully and finally forever settle and release any and all matters, disputes, and
differences, known or unknown, suspected and unsuspected, which now exist, may
later exist or may previously have existed between the parties hereto, and that
in furtherance of this intention, the releases given in this Agreement shall be
and remain in effect as full and complete general releases notwithstanding
discovery or existence of any such additional or different facts.

c. To the fullest extent permitted by law, Employee agrees he will not, directly
or indirectly, individually or through one or more intermediaries, lodge or
assist anyone else in lodging any formal or informal complaint, claim, charge,
action or proceeding in court, with any federal, state or local agency or any
other forum, in any jurisdiction (collectively “Proceeding”), against the
Company or any of the other Company Releasees arising out of or related to
Employee’s Claims or Employee’s employment by the Company or the termination of
that employment. Employee further represents that he has not in the past and
agrees that he will not in the future assign any of Employee’s Claims to any
person, corporation or other entity.

d. Execution of this Agreement by Employee operates as a complete bar and
defense against any and all of Employee’s Claims against the Company or the
other Company Releasees. To the fullest extent permitted by law, if Employee
should, directly or indirectly, individually or through one or more
intermediaries, hereafter make any of Employee’s Claims in any Proceeding
against the Company or any of the other Company Releasees, the Agreement may be
raised as and shall constitute a complete bar to any such Proceeding and the
Company and/or the other Company Releasees shall be entitled to and shall
recover from Employee all costs incurred, including reasonable attorneys’ fees,
in defending against any such Proceeding.

5. Miscellaneous Provisions.

a. This Agreement cannot be changed, in whole or in part, or terminated unless
in writing signed by the parties hereto.

b. This Agreement shall extend to, be binding upon, and inure to the benefit of
the Parties and their respective successors, heirs, legal representatives and
assigns; provided that Employee’s rights, duties and obligations hereunder may
not be delegated, transferred or assigned by him, in whole or in part, in any
manner.

c. This Agreement shall be governed, construed, interpreted and enforced in
accordance with the internal laws of the State of Delaware, without regard to
the application and effect of its conflict of laws principles.

d. In the event that either Party breaches, violates, or fails to comply with
any of the provisions, terms or conditions or any of the representations of this
Agreement (the “Breach”), in its sole discretion, the non-breaching Party shall
be entitled to recover damages against the breaching Party. Regardless of and in
addition to any right to damages the non-breaching Party may have, the
non-breaching Party shall be entitled to injunctive relief.

e. This Agreement may be executed in any number of counterparts each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.

f. Employee may revoke this Agreement in writing at any time during a period of
seven (7) calendar days after the execution of this Agreement by the Parties
(the “Revocation Period”). This Agreement shall become effective and enforceable
automatically on the Effective Date which date is hereby defined as the first
day after the expiration of the Revocation Period.

In signing this Agreement, Employee acknowledges that: (a) he has read and
understands this Agreement and has been advised to consult with and has had an
adequate opportunity to consult with his personal attorneys before signing this
Agreement; (b) he has signed this Agreement voluntarily and understands that it
contains a full and final release of all of Employee’s Claims, as set forth in
Paragraph 4, as of the Effective Date of this Agreement; (c) he has been offered
at least twenty-one (21) calendar days to consider this Agreement; and (d) this
Agreement is not made in connection with an exit incentive or other employee
termination program offered to a group or class of employees.

      /s/ Mark D. Wortley  
March 24, 2009
[Employee]  
Date of Execution
By: Mark D. Wortley
   
 
SKILLED HEALTHCARE GROUP, INC.
   



By: /s/ Boyd W. Hendrickson  
March 24, 2009
   
Date of Execution
By: Chief Executive Officer

